Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 9 and 17, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):  “…determining, by a controller, one or more properties of a deposit in the fluidic channel based on the measured pressure profile.”
(Claims 2-8, 10-16 and 18-20 are dependent on claims 1, 9 and 17, respectively.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
FR 3001162 A1 to Alcuri et al., discloses a method/system comprising essentially all the features recited in independent claims 1, 9 and 17, except for the allowable subject matters.
As shown in figs. 1, 6, 7 (reproduced below), Alcuri method/system comprises obtaining, from one or more sensors (= a pulse receiving transducer 20), a measured pressure profile (Fig. 6 or 7) based on a pressure pulse induced in a fluidic channel 100 (the pressure pulse is induced by a pulse transmitting transducer/source 14a); and determining, by a controller (22), one or more locations of a deposit in the fluidic channel (100) based on the measured pressure profile (Figs. 6, 7).
Fig. 6 shows a first measured pressure profile (or a first measured spectral signature) generally observed as long as the fluidic channel (100) is normal and containing liquid.
Fig. 7 shows a second measured pressure profile (or a second measured spectral signature) generally observed as soon as the fluidic channel (100) containing liquid and having a deposit inside.

    PNG
    media_image1.png
    1250
    955
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    609
    910
    media_image2.png
    Greyscale

Alcuri further discloses that the sensor (20 and 14a) is movable along the fluidic channel (100) by means of a remotely operated vehicle (ROV) for example.  Thereby, the method/system also determines a location of the one or more of a deposit in the fluidic channel (100) based on a location of the sensor (20 and 14a).
After a deposit and its location are determined, the method/system may automatically activate a cleaning procedure to dislodge the deposit from the fluidic channel (100).  In the cleaning procedure, a second pulse transmitting transducer (14b) transmits ultrasonic acoustic pulses of specific amplitude and frequency to the fluidic channel (100), so as to vibrate the fluidic channel (100), break up and dislodge the deposit.  Said specific amplitude and frequency are based on a nature/property of the deposit, known nature/property of the fluidic channel (100) and its surrounding insulation, etc.
The nature/property of the deposit is assumed in advance (e.g., based on experience of using a specific type of fluidic channel carrying a specific type of fluid).
Alcuri method/system, however, is unable to determine a nature/property of the deposit (which may vary widely depending on different types of fluidic channels carrying different types of fluids).  Alcuri fails to anticipate the allowable subject matter:  determining, by a controller, one or more properties of a deposit in the fluidic channel based on the measured pressure profile.

US 6,993,963 to Gudmundsson (a PCT “X” reference listed in an IDS filed on 12/7/2020) discloses a method/system comprising determining a location of a deposit (e.g., a wax deposit) in a fluidic channel (as shown in fig. 10, reproduced below; Col. 3, lines 31-34).  Gudmundsson assumes that the deposit is of a certain type.  Gudmundsson fails to anticipate determining a property of the deposit, let alone the allowable subject matter.

    PNG
    media_image3.png
    256
    729
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 17, 2022